Citation Nr: 1008041	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


FINDINGS OF FACT

1. The Veteran was evaluated for left hip muscular strain 
upon separation from service in 1969; no competent medical 
evidence of record shows treatment for a left hip disability 
thereafter.  

2. The medical evidence does not show a current left hip 
disorder.


CONCLUSION OF LAW

Service connection for a left hip disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in October 2004 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The notice letter discussed above fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  Therefore, the Board concludes that 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  No further development is required with 
respect to the duty to notify.  

The Veteran was informed of how VA determines disability 
ratings and effective dates in a letter of March 2006, 
thereby satisfying the notice requirements of Dingess.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran attributes current cramping, pain, and tingling 
of the left hip, at least in part, to a baseball injury 
sustained during active duty.  See VA Examination, June 2009; 
see also VA Form 9, December 2006.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Factual Background 

Again, the Veteran generally claims that his left hip 
disability stems from a baseball injury sustained during 
active duty.  The Board has carefully reviewed the Veteran's 
service treatment records for findings of injury to the left 
hip.  In this regard, a May 1967 Injury Report does document 
that the Veteran bruised his right pre-tibial area (i.e., 
front lower leg/shin region) when he slid into second base 
while playing baseball.  However, the Injury Report and 
contemporaneous clinical examination are silent as to 
injuries, complaints, or diagnoses relating to the hip.  The 
remaining service treatment records, with the exception of 
the separation examination discussed below, are also silent 
as to complaints, treatment, or diagnoses referable to the 
left hip. 

The Veteran's November 1967 separation examination shows that 
he complained of infrequent episodes (for the past month) of 
the left hip giving way.  As a result, an orthopedic 
consultation was scheduled prior to separation.  The November 
1967 orthopedic evaluation revealed that the left hip had 
some decreased external rotation; however, X-rays were 
completely normal.  The examiner stated that he suspected 
"only muscular strain" of the left external hip rotators.  
No further treatment was indicated.  A subsequent Report of 
Medical History completed by the Veteran in December 1967 
made no mention of hip problems or joint complaints. 

The post-service medical evidence consists solely of private 
treatment records dated from March 2004 to December 2005, 
which were submitted by the Veteran in January 2006, and a VA 
examination dated June 2009.  Notably, none of these records 
indicate that the Veteran has a current left hip disability.  

For instance, the private treatment records contain diagnoses 
and evidence of treatment for the following conditions: left 
lower extremity lumbar radiculopathy, secondary to disk 
herniation, with related pain/numbness in the left gluteal 
region, knee, and posterior thigh; widespread degenerative 
changes to the cervical spine and C7-T1 disk herniation; 
chronic cholecysitis and choleslithiasis; and narcolepsy.   

Thus, while the private medical evidence demonstrates 
complaints of left thigh/gluteal/leg pain and numbness, it 
fails to document any such complaints as related to the left 
hip or to a left hip disability.  Moreover, the lower left 
extremity symptoms have been expressly attributed to lumbar 
radiculopathy and a disk herniation (at L5-S1, left).  See 
Neurological Associates Report, Dr. Wilson, April 21, 2004; 
see also VA Examination, June 2009.  Thus, based on the 
private post-service medical records detailed above, there is 
simply no evidence of treatment, diagnoses, or complaints 
referable to a current left hip disability.  

This conclusion is further supported by the June 2009 VA 
examination, in which the examiner stated that there was 
"little evidence of any significant [hip] disorder."  
Indeed, contemporaneous x-rays revealed a normal left hip, 
with no fracture, dislocation, or osseous lesions.  Notably, 
after conducting a full clinical examination of the Veteran, 
the examiner was unable to diagnosis any specific disability 
of the left hip.  

Analysis 

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Based on the 
private treatment records and 2009 VA examination report 
outlined above, the competent evidence simply does not 
demonstrate current disability of the left hip.  As such, 
this claim must be denied.  Indeed, in the absence of proof 
of a present disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding, the Board recognizes that the Veteran now 
complains of chronic left hip pain and cramping.  See VA Form 
9, dated December 2006.  However, the Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  It follows then that service connection for left hip 
pain and/or cramping cannot be granted without evidence of an 
underlying hip condition. 

In denying the Veteran's claim, the Board further 
acknowledges the isolated, in-service complaint regarding the 
left hip occasionally "giving way."  However, to the extent 
that the Veteran was assessed as having possible mild hip 
strain upon separation in 1969, the complete lack of post-
service treatment for hip problems, coupled with the absence 
of a current diagnosis, tends to support a finding that the 
in-service muscle strain did not result in a chronic hip 
disability.  Indeed, these facts suggest that the Veteran's 
in-service hip problem was nothing more than an acute and 
transitory condition, which resolved without any chronic 
residuals.  

In any event, nowhere in the evidence of record is there 
found any clinical notation suggesting that the Veteran's 
current hip complaints, are in any way linked to his active 
service.  In fact, the 2009 VA examiner reached the opposite 
conclusion and opined that the Veteran's reported hip 
problems were less likely than not related to any in-service 
injury.  In so finding, the examiner reasoned that there was 
"little evidence of any significant disorder, other than a 
possible mild hip strain while in-service as a single 
incident."  Moreover, there was "ample" evidence of left 
lumbar radiculopathy, which easily could have reproduced the 
symptoms and signs seen in Veteran on examination (e.g., 
decreased range of motion, pain, and guarding of movement).  
It is noteworthy that the examiner also reviewed the 
Veteran's private medical treatment records and stated that 
he was unable to find any pertinent evidence related to the 
claimed left hip disability therein.  Because the VA 
examiner's opinion was accompanied by a detailed rationale, 
and was provided only after a through review of the complete 
records, the Board finds his opinion to be highly probative 
as to the questions of current diagnosis and nexus.  

In so finding, the Board acknowledges that the Veteran has 
provided numerous statements affirming his belief that his 
current left hip pain is causally connected to his active 
service.  However, such statements are not probative.  
Indeed, there is no evidence in the record that the Veteran 
has any medical knowledge or expertise to render such an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
only competent medical opinion of record - that of the 2009 
VA examiner - did not attribute the Veteran's claimed 
condition to any aspect of his military service. 

After consideration of the entire record and the relevant 
law, the Board finds no support for the conclusion that the 
Veteran's claimed left hip disability is related to his 
active service.  Although possible hip strain was suggested 
in-service, there is simply no evidence that such strain 
resulted in a chronic disability; moreover, the record shows 
no current diagnosis of a hip disability, nor does it 
demonstrate treatment at any time after service for hip 
problems.  Furthermore, there is no competent medical opinion 
that etiologically links this claimed condition to the 
Veteran's active military duty.  On the contrary, the 2009 VA 
medical opinion does not attribute the claimed condition to 
service and otherwise finds no current hip disability.  

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for a left 
hip disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a left hip disability 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


